Citation Nr: 0637993	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-16 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1958 to March 
1961.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a May 2003 decision by the RO.  

The veteran testified at a video conference hearing held at 
the Cleveland RO on October 20, 2005, before the undersigned 
Board Member.  At the hearing the veteran withdrew claims of 
service connection for left ankle and left foot disabilities.  
The veteran submitted additional evidence at the hearing, and 
he waived consideration of the new evidence by the RO.  

By a November 2005 action, the Board remanded the case back 
to the RO for further development.  That further development 
has been accomplished, and the case has been referred back to 
the Board for further consideration.


FINDINGS OF FACT

1.  The veteran sustained an injury to his right foot and 
ankle during military service.

2.  Currently shown degenerative changes along the first 
metatarsal phalangeal articulation, along the fifth proximal 
interphalangeal joint, and of the right medial malleolus, 
were likely caused by the injury in service.


CONCLUSION OF LAW

The veteran has right ankle and right foot disabilities 
(degenerative changes along the first metatarsal phalangeal 
articulation, along the fifth proximal interphalangeal joint, 
and of the right medial malleolus) that are the result of 
injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his right foot and ankle were 
injured in 1958 during basic training when his trainer forced 
the veteran's boot laces to the ground by stepping on the 
back of the veteran's right heel when he was in a kneeling 
position.  He went to sick bay for 2 or 3 days. When he 
returned to duty he could only march with a limp.  He has had 
chronic problems with intermittent pain in his right foot 
since that time.  The veteran testified that about two to 
three times a month his right ankle would get very tight, 
sore, sometimes cramp, and sometimes go lame.  He self-
medicated his condition with ace bandages and soaking in warm 
water with Epsom salts.  During 2003 he felt the condition 
had worsened, and he consulted his private physician.  

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).

At an August 2003 examination by his private physician, the 
veteran complained of right foot pain for many years due to 
the injury in basic training.  He reported no new injury 
since then, only increasing pain.  He described a constant 
throbbing pain.  X-rays showed degenerative changes of the 
right first metatarsophalangeal joint.  The examiner 
diagnosed right ankle instability and right foot hallux 
rigidus.  He opined (based on the veteran's report of the old 
injury) that the veteran demonstrated signs of arthritis of 
the great toe and instability of the ankle secondary to an 
injury in service.  The examiner concluded that the 
description of the in-service injury and the consistency of 
the pain described by the veteran relate to his present 
disability. 

At a May 2006 examination of his right foot by a VA physician 
the veteran described the same circumstances that caused 
injury to the foot during basic training, but added that the 
trainer bounced on his heels once to make sure the foot was 
in the right position.  At that time he felt a tearing 
sensation in the dorsal foot and anterior ankle.  After 
returning to duty from sick bay, and subsequent to discharge 
from service, he had experienced right ankle and foot pain, a 
tingling sensation or bugs-crawling sensation, and a warm 
sensation.  He reported that he did not further consult 
anyone in service, but he did consult a doctor during the 
1960s on 2 to 3 occasions.  (The RO was unable to obtain 
those records.)  He lived with the pain for many years as it 
became progressively worse until he consulted a doctor in 
2003.   X-rays showed likely some chronic changes related to 
the medial malleolus possibly due to the old trauma with some 
mild spurring ossification at the tip.  The foot showed mild 
degenerative changes along the first metatarsal phalangeal 
articulation, and mild spurring along the interphalangeal 
joint proximally of the fifth ray.  No definite acute 
fracture deformities were identified.  Moderate calcaneal 
spurring was identified.  The radiologists' impression was 
that there were degenerative changes, and possibly old post-
traumatic change.

The VA examiner could not provide an opinion as to whether 
the veteran's right ankle or right foot disability was 
related to the claimed in-service injury, or whether it was 
more likely than not due to post-service onset.  Because 
there was no documentation of the injury or treatment for it 
in the veteran's service medical records, or in the claims 
file, until 2003, the examiner believed he could not resolve 
the issue without resorting to speculation.  However, the 
examiner did say that the veteran's current symptoms, 
examination findings, and X-ray findings were at least as 
likely as not consistent with the type of injury described by 
the veteran and continuing on a chronic basis.  He also 
stated that he felt the veteran's story was believable, and 
he had no reason to suspect that the veteran was making it 
up.  

The Board notes that the veteran is competent to testify 
about what he has experienced with regard to how and when the 
injury to his right foot and ankle occurred, and the symptoms 
he has experienced since that time.  38 C.F.R. § 3.159 (a)(2) 
(2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Although there is no documentation of treatment for 
the injury to the veteran's right foot during service, and 
while his separation examination showed that his feet were 
normal, there are two medical experts of record (and the VA 
radiologist) who have provided their opinions that the 
veteran's symptoms correlate with his description of how his 
injury occurred.  Accordingly, with resolution of reasonable 
doubt in the veteran's favor, the Board will grant service 
connection for the right ankle and right foot degenerative 
changes--along the first metatarsal phalangeal articulation, 
along the fifth proximal interphalangeal joint, and of the 
right medial malleolus.


ORDER

Service connection for degenerative changes of the right foot 
and ankle--along the first metatarsal phalangeal 
articulation, along the fifth proximal interphalangeal joint, 
and of the right medial malleolus, is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


